Citation Nr: 0332152	
Decision Date: 11/19/03    Archive Date: 11/25/03	

DOCKET NO.  99-23 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disorder. 

2.  Entitlement to service connection for non-Hodgkin's 
lymphoma. 

3.  Entitlement to service connection for scarring of the 
right face. 

4.  Entitlement to service connection for scarring of the 
left elbow. 

5.  Entitlement to service connection for a chronic right 
shoulder disability. 

6.  Entitlement to service connection for residuals of a 
fracture of the right hand. 

7.  Entitlement to service connection for a chronic left foot 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had honorable active service from July 1971 to 
July 1972.  He had other than honorable service from July 
1972 to November 1975.  

A review of the record discloses that by rating decision 
dated in March 2001, a permanent and total disability rating 
for pension purposes was granted.  Also, the veteran was 
found to be entitled to special monthly pension by reason of 
being housebound.  


REMAND

In developing the case, the RO apprised the veteran of the 
existence of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  This law is 
applicable to the veteran's claim.  VA has also issued final 
regulations to implement the statutory changes.  The letter 
was sent to the veteran in March 2001 and was general in 
nature.  However, more recent case law has enhanced the 
requirements of the VCAA.  The VCAA and its implementing 
regulations require that VA provide specific notice to 
claimants regarding information needed to complete an 
application for benefits as well as specific notice regarding 
information or evidence required to substantiate a claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  (A 
letter from VA to a claimant describing evidence potentially 
helpful to the claimant, but not mentioning who was 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA.)

Further, the Board notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-007,-7008,-7009,-7010 
(Fed. Cir. September 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as being 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).   The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for a response.  

A review of the record reveals that the veteran was recently 
accorded examinations by VA and the various examiners 
essentially expressed opinions that the disabilities at issue 
were not causally related to the veteran's active service.  
He has yet to submit any evidence in support of his 
assertions that each of the disabilities at issue is 
attributable to his active service.

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent, are 
fully complied with and satisfied.  At 
the very least, the veteran should be 
provided a letter notifying him of the 
provisions of the VCAA and the impact on 
his claims.  This letter should also 
contain a statement disclosing the type 
of evidence that could be essential to 
the success of his claim, as well as a 
statement as to which portion of the 
evidence, if any, is to be provided by 
him and which, if any, VA will attempt to 
obtain for him.  An appropriate period of 
time should be allowed for a response.  
See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for the 
disabilities at issue since service.  
After securing the necessary releases, 
the RO should obtain copies of treatment 
records from any sources identified.  
These records should be associated with 
the claims file.  

3.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the claims.  If the benefits 
sought are not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Then, the case should be returned to the Board, if otherwise 
in order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



